DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed May 03, 2021.
Claims 1-8 and 11-12, have been amended.
Claim 18 has been cancelled
Claims 1-17 and 19-20 are currently pending and have been examined.
Response to Arguments
Regarding the previous rejection under 35 U.S.C. 103, Applicant’s remaining arguments filed May 03, 2021 have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in claims 11, 15, and 19 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the claims describe the relative size of different orders by stating “wherein the first volume is greater than the second volume” this does not limit the size of the compartments that an order can be placed within. For example a second volume order can fit within the same compartment as the first volume order, however it is not clear if that compartment is a small compartment. Further, there is no other size of compartment claimed and therefore the small compartment is not relative to another claim term. Therefore, the scope of the term small cannot be determined.
Claims 12-14, 16-17, and 20 depend from the above claims and therefore inherit the above rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckay et al. (U.S. P.G. Pub. 2018/0158018 A1), hereinafter Luckay, in view of Yu et al. (U.S. P.G. Pub. 2015/0006005 A1), hereinafter Yu.

Claim 1. 
Luckay discloses a method for distributing food products to customers with a first distribution vehicle and an autonomous distribution vehicle disposed in the first distribution vehicle, comprising: 
providing a first volume customer having a location (Luckay [0049] Mothership may drive the item delivery route in response to receiving a request for an item delivery or pick-up);
determining at least one second volume customer based on the location of the first volume customer (Luckay [0049] pick-up/delivery management system may enable information regarding item delivery and/or pick-up requests to be transmitted to the mothership in real-time wherein the pickup/delivery management system may select a mothership nearest a requested pick-up/delivery location);
providing the first distribution vehicle with a first set of food products and providing the autonomous distribution vehicle with a second set of food products, wherein the first set of food products is associated with the first volume customer and the second set of food products is associated with the second volume customer, wherein the first volume is greater than the second volume;
Luckay discloses delivering products by deploying using multiple drones from a mothership (Luckay [0049], [0050] along the item delivery route, the mothership may deploy one or more autonomous delivery units). However, Luckay does not disclose wherein the products are food products and the relative volume of the products, but Yu does (Yu [0091] unmanned delivery vehicle with temperature controlled compartment for food deliveries; [0151], [0157], [0159], [0190], [0193] delivering retail goods to customers using an unmanned ground vehicle - the retail goods may be food products - groceries or prepared meals; [0076]-[0083] Because the vehicle should be large enough to carry cargo, the unmanned vehicle may have a dry (empty) weight of at least 450 lbs; in some cases, at least 550 lbs; in some cases, at least 700 lbs; [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo - one or more of the compartments are designed for holding cold food items - thermally-insulated - vehicle has multiple separate cargo compartments that are individually accessible and/or lockable; [0193] if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the food products and relative volume of the products of Yu for the products of Luckay. Both the products in Luckay and the food products in Yu are known in the shipping art as delivery objects and thus are old and well known in the shipping art as items that are delivered. Thus, the simple substitution of one known element in the art of autonomous delivery for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Luckay’s system with the improved functionality to deliver food with a delivery vehicle that has the ability to handle that food.
Luckay, as modified by Yu, teaches:
positioning the first distribution vehicle at a location of the first volume customer and delivering the first set of food products (Luckay [0050] mothership may stop at a first delivery point, intermediate delivery point, or end delivery point and deploy the autonomous delivery units behind and forward along the delivery route; [0082] mothership control computer may be configured to autonomously move the mothership according to the indicated stop locations along an item pick-up/delivery route);
after positioning the first distribution vehicle at the location of the first volume customer, transmitting a command over a wireless network to a controller disposed in the autonomous distribution vehicle to navigate the autonomous distribution vehicle from a location of the first distribution vehicle to a location of the second volume customer, wherein the autonomous distribution vehicle further comprises a navigation sensor which the controller uses to navigate the second distribution vehicle to the location of the second volume customer (Luckay Fig. 13 item 1310; [0050], [0062] mothership may deploy autonomous delivery units at points along a delivery route; [0097] autonomous delivery unit may utilize a stop for a manual or human delivery to depart the mothership; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0090], [0112] autonomous delivery unit departs a mothership to perform a delivery);
delivering the second set of food products to the second volume customer (Luckay Fig. 13 item 1310; [0050], [0062] mothership may deploy autonomous delivery units at points along a delivery route; [0090], [0112] autonomous delivery unit departs a mothership to perform a delivery); and 
commanding via transmission of a signal over the wireless network the controller to navigate the autonomous distribution vehicle to the first distribution vehicle, wherein the controller uses the navigation sensor to guide the autonomous vehicle back to the first distribution vehicle (Luckay Fig. 13 item 1320; [0050] autonomous delivery units return to the mothership; [0082] mothership control computer moves mothership along the stop location on the delivery route; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership).

Claim 2. 
Luckay in view of Yu teaches all of the elements of claim 1, as shown above. Luckay, as modified by Yu in claim 1, teaches: 
determining an additional second volume customer based on the location of the first volume customer (Luckay [0049] pick-up/delivery management system may enable information regarding item delivery and/or pick-up requests to be transmitted to the mothership in real-time wherein the pickup/delivery management system may select a mothership nearest a requested pick-up/delivery location);
providing the autonomous distribution vehicle with an additional second set of food products associated with the additional second volume customer (Luckay [0056], [0058], [0065], [0072] mothership may be loaded with items in order to respond to real-time requests; [0113] item pickup); and 
directing the autonomous distribution vehicle to a location of the additional second volume customer using the navigation sensors after delivering the second set of food products to the second volume customer (Luckay Fig. 13 item 1320; [0050] autonomous delivery units return to the mothership; [0082] mothership control computer moves mothership along the stop location on the delivery route; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership); and 
delivering the additional second set of food products to the additional second volume customer (Luckay Fig. 13 item 1310; [0050], [0062] mothership may deploy autonomous delivery units at points along a delivery route; [0090], [0112] autonomous delivery unit departs a mothership to perform a delivery).

Claim 4. 
Luckay in view of Yu teaches all of the elements of claim 1, as shown above. Additionally, Luckay discloses:  
wherein the autonomous distribution vehicle is guided to the location of the second volume customer by a controller disposed in the second distribution vehicle and configured to receive input from the navigation sensor (Luckay Fig. 13 item 1310; [0050], [0062] mothership may deploy autonomous delivery units at points along a delivery route; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0112] autonomous delivery unit departs a mothership to perform a delivery).

Claim 5. 
Luckay in view of Yu teaches all of the elements of claim 1, as shown above. Additionally, Luckay discloses:  
wherein the navigation sensor comprises a global positioning system sensor (Luckay Fig. 13 item 1320; [0050] autonomous delivery units return to the mothership; [0082] mothership control computer moves mothership along the stop location on the delivery route; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership).

Claim 6. 
Luckay in view of Yu teaches all of the elements of claim 1, as shown above. However, Luckay does not disclose the following limitation, but Yu does:
alerting the second volume customer that the second set of food products is ready to be delivered after the autonomous distribution vehicle arrives at the location of the second volume customer (Yu [0071]-[0075] communications with the customer or recipient may be in the form of phone calls, voice messages, emails, text messages, message alerts, or any other suitable means of notification; [0193]-[0198] recipient may be notified that the vehicle is on its way and/or has arrived).
One of ordinary skill in the art would have been motivated to alert the recipient of the arrival of their shipment as taught by Yu in the system of Luckay in order to increase security of the delivery by reducing the time a delivery sits unattended at the recipient’s address. It would have been obvious to one of ordinary skill in the art before the effective filing date to include an arrival notification as taught by Yu in the system of Luckay, since the claimed invention is merely a combination of old elements in the art of autonomous delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Luckay’s system with the improved functionality to allow the recipient to reduce the time a delivery is unattended.

Claim 7. 
Luckay in view of Yu teaches all of the elements of claim 2, as shown above. Luckay discloses a mothership including a plurality of drop-off boxes in the freight bay of the mothership where items to be delivered are stored (Luckay [0064]). However, Luckay does not disclose the following limitation, but Yu does: 
wherein the autonomous distribution vehicle further comprises a plurality of cargo compartments, each cargo compartment of the plurality of cargo compartments comprising a lock and being configured to securely and separately contain a set of food products (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner), further comprising: 
containing the second set of food products in a first cargo compartment of the plurality of cargo compartments in a locked configuration (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner); 
containing the additional second set of food products in a second cargo compartment of the plurality of cargo compartments in a locked configuration (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner); 
permitting unlocking of the first cargo compartment after the autonomous distribution vehicle reaches the second volume customer in order to allow for delivery of the second set of food products (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner); and 
permitting unlocking of the second cargo compartment after the autonomous distribution vehicle reaches the additional second volume customer in order to allow for delivery of the additional second set of food products (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner).
One of ordinary skill in the art would have been motivated to include the locking compartments as a part of the mothership in order to increase the security of the food product if a delivery driver is not present to monitor an autonomous handling of the delivered product. It would have been obvious to one of ordinary skill in the art before the effective filing date to include locking compartments as taught by Yu in the system of Luckay, since the claimed invention is merely a combination of old elements in the art of autonomous delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Luckay’s system with the improved functionality to add additional security if a delivery driver is not present to provide that security.

Claim 8. 
Luckay in view of Yu teaches all of the elements of claim 1, as shown above. Luckay, as modified by Yu in claim 1, teaches:
wherein the first distribution vehicle further comprises a central navigation sensor and a central transceiver (Luckay [0082] mothership control computer moves mothership along the stop location on the delivery route; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership), further comprising: 
communicating a current position of the first distribution vehicle in a continuous manner to the controller of the autonomous distribution vehicle using the central transceiver, wherein the current position is different than an initial position of the first distribution vehicle when the autonomous vehicle departed the first distribution vehicle (Luckay Fig. 13 item 1320; [0050] autonomous delivery units return to the mothership; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership); and 
directing the controller to navigate the autonomous distribution vehicle to return to the current position of the first distribution vehicle after delivering the second set of food products (Luckay Fig. 13 item 1320; [0050] autonomous delivery units return to the mothership; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership).

Claim 9. 
Luckay in view of Yu teaches all of the elements of claim 8, as shown above. Luckay, as modified by Yu in claim 1, teaches:   
wherein the first distribution vehicle is provided with an additional first set of food products associated with an additional first volume customer (Luckay [0049] pick-up/delivery management system may enable information regarding item delivery and/or pick-up requests to be transmitted to the mothership in real-time wherein the pickup/delivery management system may select a mothership nearest a requested pick-up/delivery location), further comprising: 
positioning the first distribution vehicle at a location of the additional first volume customer after delivering the first set of food products (Luckay [0049], [0050], [0082] along the item delivery route, the mothership may deploy one or more autonomous delivery units); and 
delivering the additional first set of food products to the additional first volume customer (Luckay Fig. 13 item 1310; [0050], [0062] mothership may deploy autonomous delivery units at points along a delivery route; [0097] autonomous delivery unit may utilize a stop for a manual or human delivery to depart the mothership; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0112] autonomous delivery unit departs a mothership to perform a delivery).

Claim 10. 
Luckay in view of Yu teaches all of the elements of claim 1, as shown above. Luckay, as modified by Yu in claim 1, teaches:  
wherein there are a plurality of autonomous distribution vehicles, each autonomous distribution vehicles of the plurality of autonomous distribution vehicles comprising a navigation sensor and being disposed in the first distribution vehicle (Luckay [0050], [0052] autonomous delivery units stored within the mothership; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer), further comprising: 
providing each of the plurality of autonomous distribution vehicles with a second set of food products associated with an additional second volume customer after loading the first distribution vehicle (Luckay [0052], [0056], [0064], [0074], [0090] the mothership includes the ability to load and unload items to/from an autonomous delivery unit); 
directing each of the plurality of autonomous distribution vehicles to a location associated with each of the additional second volume customers during delivery of the first set of food products (Luckay Fig. 13 item 1310; [0050], [0062] mothership may deploy autonomous delivery units at points along a delivery route; [0090], [0112] autonomous delivery unit departs a mothership to perform a delivery); 
delivering each of the additional second sets of food products to each of the additional second volume customers (Luckay Fig. 13 item 1310; [0050], [0062] mothership may deploy autonomous delivery units at points along a delivery route; [0090], [0112] autonomous delivery unit departs a mothership to perform a delivery); and 
directing each of the plurality of autonomous distribution vehicles to a location of the first distribution vehicle (Luckay Fig. 13 item 1320; [0050] autonomous delivery units return to the mothership; [0082] mothership control computer moves mothership along the stop location on the delivery route; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership).

Claim 11. 
Luckay discloses system for delivering food products to customers using a plurality of vehicles, comprising: 
a plurality of autonomous distribution vehicles (Luckay [0049], [0050] along the item delivery route, the mothership may deploy one or more autonomous delivery units; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer); and 
Regarding the following limitation:
a non-autonomous first distribution vehicle comprising a first cargo compartment configured to hold at least one first set of food products, and a second cargo compartment configured to store the plurality of autonomous distribution vehicles, wherein the second cargo compartment is disposed inside the first distribution vehicle and includes an opening sized to allow one of the plurality of autonomous distribution vehicles to enter and exit the second cargo compartment;
Luckay discloses a non-autonomous first distribution vehicle comprising a first cargo compartment configured to hold at least one first set of products, and a second cargo compartment configured to store the plurality of autonomous distribution vehicles, wherein the second cargo compartment is disposed inside the first distribution vehicle and includes an opening sized to allow one of the plurality of autonomous distribution vehicles to enter and exit the second cargo compartment (Luckay [0049]-[0050], [0062], [0066] mothership; [0053] mothership may be capable of either manual or automated control; [0062], [0066], [0091] entering or exiting the mothership). However, Luckay does not teach wherein the products delivered are food products stored in food product compartments, but Yu does (Yu [0091] unmanned delivery vehicle with temperature controlled compartment for food deliveries; [0151], [0157], [0159], [0190], [0193] delivering retail goods to customers using an unmanned ground vehicle - the retail goods may be food products - groceries or prepared meals; [0076]-[0083] Because the vehicle should be large enough to carry cargo, the unmanned vehicle may have a dry (empty) weight of at least 450 lbs; in some cases, at least 550 lbs; in some cases, at least 700 lbs; [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo - one or more of the compartments are designed for holding cold food items - thermally-insulated - vehicle has multiple separate cargo compartments that are individually accessible and/or lockable; [0193] if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles). One of ordinary skill in the art would have been motivated to include the teachings of Yu in the system of Luckay for the same reasons discussed above in claim 1.
Luckay discloses:
wherein the second cargo compartment further comprises a plurality of docking bays, each of the plurality of docking bays being configured to securely and releasably carry the autonomous distribution vehicle, wherein each of the plurality of docking bays comprises a docking bay interface that is configured to transmit electrical power and data signals between the first distribution vehicle and the autonomous distribution vehicle (Luckay [0052], [0063]-[0064], [0068], [0069], [0070] storage bays within the mothership provide for power recharging of the autonomous delivery units);
wherein each of the plurality of autonomous distribution vehicles comprises:
a remote navigation sensor (Luckay [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer), 
Luckay discloses an internal storage bay within an autonomous delivery unit (Luckay [0076]), however Luckay does not disclose the following limitation, but Yu does:
a small cargo compartment configured to hold at least one second set of food products (Yu [0089]-[0094] unmanned vehicle has one or more compartments for holding delivery cargo - one or more of the compartments are designed for holding cold food items - thermally-insulated - vehicle has multiple separate cargo compartments that are individually accessible and/or lockable; [0193] if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles), 
One of ordinary skill in the art would have been motivated to include the teachings of Yu in the system of Luckay for the same reasons discussed above in claim 1.
Luckay, as modified by Yu, teaches:
wherein each of the plurality of autonomous distribution vehicles is configured to deliver the second set of food products autonomously to a location of the second volume customer while the non-autonomous distribution vehicle is delivering the first set of food products to the first volume customer and is further configured to autonomously return to the non-autonomous distribution vehicle after delivering the second set of food products (Luckay Fig. 13 item 1310; [0050], [0062] mothership may deploy autonomous delivery units at points along a delivery route; [0097] autonomous delivery unit may utilize a stop for a manual or human delivery to depart the mothership; [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0090], [0112] autonomous delivery unit departs a mothership to perform a delivery; Fig. 13 item 1320; [0050] autonomous delivery units return to the mothership; [0082] mothership control computer moves mothership along the stop location on the delivery route; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership).

Claim 12. 
Luckay in view of Yu teaches all of the elements of claim 11, as shown above. Additionally, Luckay discloses:
a central transceiver disposed in the first distribution vehicle (Luckay [0082] mothership wireless hub); 
a central navigation sensor disposed in the first distribution vehicle (Luckay [0082] mothership control computer moves mothership along the stop location on the delivery route); 
a controller disposed in the autonomous distribution vehicle (Luckay [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer); and 
a remote transceiver disposed in the autonomous distribution vehicle, wherein the central transceiver is configured to communicate a current location of the first distribution vehicle obtained from the central navigation sensor to the autonomous distribution vehicle using the remote transceiver, and wherein the controller may direct the autonomous distribution vehicle to the current location of the first distribution vehicle (Luckay [0107]-[0108] autonomous delivery unit includes a GPS receiver, wireless hub, and control computer; [0109] control computer causes autonomous delivery unit to return to the mothership; [0114] receive a second location indicating a location for rendezvous with the mothership)

Claim 13. 
Luckay in view of Yu teaches all of the elements of claim 13 as shown above in claim 5.

Claim 14. 
Luckay in view of Yu teaches all of the elements of claim 12, as shown above. However, Luckay does not disclose the following limitation, but Yu does:
wherein the controller is configured to send an alert to the second volume customer using the remote transceiver when the autonomous distribution vehicle has arrived at the location of the second volume customer (Yu [0071]-[0075] communications with the customer or recipient may be in the form of phone calls, voice messages, emails, text messages, message alerts, or any other suitable means of notification; [0193]-[0198] recipient may be notified that the vehicle is on its way and/or has arrived).
One of ordinary skill in the art would have been motivated to alert the recipient of the arrival of their shipment as taught by Yu in the system of Luckay in order to increase security of the delivery by reducing the time a delivery sits unattended at the recipient’s address. It would have been obvious to one of ordinary skill in the art before the effective filing date to include an arrival notification as taught by Yu in the system of Luckay, since the claimed invention is merely a combination of old elements in the art of autonomous delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Luckay’s system with the improved functionality to allow the recipient to reduce the time a delivery is unattended.

Claim 15. 
Luckay in view of Yu teaches all of the elements of claim 15 as shown above in claim 7.

Claim 16. 
Luckay in view of Yu teaches all of the elements of claim 15 as shown above. However, Luckay does not disclose the following limitation, but Yu does:
wherein the lock may be unlocked by the controller upon receiving an unlock signal (Yu [0089]-[0094] compartments may be opened/unlocked remotely by the operations hub upon request by the recipient - Entry of the correct access code will open/unlock the compartment - compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone.).
One of ordinary skill in the art would have been motivated to include the teachings of Yu in the system of Luckay for the same reasons discussed above in claim 7.

Claim 19. 
Luckay in view of Yu teaches all of the elements of claim 15 as shown above. However, Luckay does not disclose the following limitation, but Yu does:
wherein each of the plurality of small cargo compartments further comprises an environmental control system configured to maintain a selected temperature in the small cargo compartment (Yu [0089]-[0094] one or more of the compartments are designed for holding cold food items - such cold compartments could be thermally-insulated - and/or cooled. Temperature cooling can be provided - using refrigerant materials such as water ice, dry ice, or reusable cold packs (e.g. gel bags or bricks). In another example, cooling could be provided by electrical refrigeration).
One of ordinary skill in the art would have been motivated to include the teachings of Yu in the system of Luckay for the same reasons discussed above in claim 1.

Claim 20. 
Luckay in view of Yu teaches all of the elements of claim 11, as shown above. Additionally, Luckay discloses:
wherein each of the plurality of autonomous distribution vehicles is releasably disposed in the non-autonomous distribution vehicle (Luckay [0052], [0063]-[0064], [0068], [0069], [0070] storage bays within the mothership provide for power recharging of the autonomous delivery units).

Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. P.G. Pub. 2015/0006005 A1), hereinafter Yu, in view of Luckay et al. (U.S. P.G. Pub. 2018/0158018 A1), hereinafter Luckay, in further view of Mikan et al. (U.S. P.G. Pub. 2017/0160735 A1), hereinafter Mikan.

Claim 3. 
Luckay in view of Yu teaches all of the elements of claim 1, as shown above. However, Luckay does not disclose the following limitation, but Mikan teaches:  
wherein the autonomous distribution vehicle is controlled by a remote operator who communicates with the autonomous distribution vehicle through a transceiver disposed in the autonomous distribution vehicle (Mikan [0045]-[0055], [0062] transmitting an instruction to the drone 105 to cause the drone 105 to dock at a drone nesting location 190 - the instruction may be transmitted by utilizing the first user device 102, the second user device 111, the drone 105, the host vehicle 120, the server 145, the server 150, the server 160, the server 170, the communications network 135, the communications network 165, any combination thereof, or by utilizing any other appropriate program, network, system, or device).
One of ordinary skill in the art would have recognized that applying the known technique of allowing remote control of a delivery vehicle of Mikan to the manual, autonomous, or partially autonomous vehicle of Luckay (Luckay [0053]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mikan to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such remote control of a vehicle capable of autonomous operation. Further, applying remote control to Luckay, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient handling of adverse delivery conditions that may cause a problem for completely autonomous decision making but can be easily handled by a driver by allowing the driver to make those decisions remotely. 


Claim 17. 
Luckay in view of Yu and Mikan teaches all of the elements of claim 17 as shown above in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628